Conlan, J.
This action was brought to foreclose a mechanic’s lien upon certain premises on West Fifty-second street, in the city of Eew York. After issue joined, the case was referred to a referee to hear and determine. The complaint demands $400 as a balance due under the contract between the parties, and $530 for extra work. The judgment is for the $400, interest and costs, the charge for the extra work not having been found in the plaintiff’s favor.
We have examined the whole case, and think there was ample evidence to sustain the findings and conclusions reached by the learned referee, and do not find any reason for disturbing the conclusions reached by him, and the judgment appealed from must, therefore, be affirmed.
O’Dwyer, J., concurs.